COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

IN THE MATTER OF THE ESTATE                      §
OF RICHARD C. POE, DECEASED.                                    No. 08-15-00267-CV
                                                 §
                                                                   Appeal from the
                                                 §
                                                                 Probate Court No. 1
                                                 §
                                                              of El Paso County, Texas
                                                 §
                                                               (TC# 2015-CPR00818)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the agreed motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against the party incurring

same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF MARCH, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.